 


109 HR 3384 IH: Permanent Marriage Equity Act of 2005
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3384 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Jindal introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To make permanent marriage penalty relief. 
 
 
1.Short titleThis Act may be cited as the Permanent Marriage Equity Act of 2005. 
2.Repeal of sunset on marriage penalty reliefTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall not apply to sections 301, 302, and 303 of such Act (relating to marriage penalty relief). 
 
